

116 HR 6301 IH: SBA Reaching all Communities Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6301IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Judy Chu of California introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to provide resources and services to small business concerns in languages other than English, and for other purposes.1.Short titleThis Act may be cited as the SBA Reaching all Communities Act of 2020.2.Resources and services in languages other than English(a)In generalThe Administrator of the Small Business Administration shall provide resources and services to small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) in the 10 most commonly spoken languages, other than English, in the United States, which shall include Mandarin, Cantonese, Japanese, and Korean.(b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator of the Small Business Administration $25,000,000 to carry out this section.